Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David J. Laux and Tara K. Laux appeal the district court’s order granting defendants’ motion to dismiss their 42 U.S.C. § 1983 (2012) complaint without prejudice. We have reviewed the record and the contentions on appeal and find no reversible error. Accordingly, we affirm the district court’s order. Laux v. Bd. Of Supervisors of Fairfax Cty. Va., No. 1:15-cv-01334-LMB-MSN (E.D. Va. Dec. 11, 2015); see Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.